Exhibit 32.1 - Certifications CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TOSECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Ed Forister , Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that this report on Form 10-KSB/A of Georgia International Mining Corporation for theperiod ending December 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in this report on Form 10-KSB/A fairly presents in all materialrespects the financial condition and results of operations of Georgia International Mining Corporation. October 7, 2008 /s/Ed Forister Ed Forister, Chief Executive Officer, Chief Financial Officerand Chief Accounting Officer, Georgia International Mining Corp.
